Appellant was convicted of a misdemeanor from which he appeals. He seeks enlargement pending the same upon a bond which, as it appears from the record, is not approved either by the sheriff or the judge who tried the cause. Article 918, C.C.P., Sweak v. State, 91 Tex.Crim. Rep., 239 S.W. Rep., 615; Smith v. State, 92 Tex.Crim. Rep., 244 S.W. Rep., 511.
For the defect in the bond the appeal must be dismissed.
Dismissed.
                          ON REHEARING.                        October 31, 1923.